Citation Nr: 0008926	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  95-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected skin rash, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for loss of hair.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for memory loss.  

5.  Entitlement to service connection for irritability.  

6.  Entitlement to service connection for lethargy.  

7.  Entitlement to service connection for hypertension.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1959 to 
November 1963 and from November 1990 to June 1991, which 
included service in southwest Asia in support of Operations 
Desert Shield/Desert Storm.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Regional Office 
& Insurance Center in Philadelphia, Pennsylvania.  
Jurisdiction of the case was transferred to the RO in White 
River Junction, Vermont.  

In November 1998, the Board remanded the case for additional 
development.  Jurisdiction of the case was transferred to the 
RO in St. Louis, Missouri.  

(The issue of service connection for hypertension is 
addressed hereinbelow in the Remand section of this 
document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected skin disorder is not 
shown to be manifested by exudation, constant itching, 
extensive lesions or marked disfigurement.  

3.  The veteran has been diagnosed as having alopecia areata; 
his assertions that his hair loss symptoms result from an 
undiagnosed illness are not supported by evidence which would 
render the claim plausible.  

4.  The veteran has been diagnosed as having muscular 
headaches, tension headaches and caffeine-related headaches; 
his assertions that his headaches symptoms result from an 
undiagnosed illness are not supported by evidence which would 
render the claim plausible.  

5.  The veteran's assertions that he has memory loss symptoms 
resulting from an undiagnosed illness are not supported by 
evidence which would render the claim plausible.  

6.  The veteran's assertions that he has irritability 
symptoms resulting from an undiagnosed illness are not 
supported by evidence which would render the claim plausible.  

7.  The veteran's assertions that he has lethargy symptoms 
resulting from an undiagnosed illness are not supported by 
evidence which would render the claim plausible.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected skin disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.118 including Diagnostic Code 7806 (1999).  

2.  The claim of service connection for hair loss as a 
chronic disability resulting from an undiagnosed illness is 
not well grounded.  38 U.S.C.A. §§ 1110, 1117(a), 1131, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 
(1999); VAOPGCPREC 4-99 (May 3, 1999).  

3.  The claim of service connection for headaches as a 
chronic disability resulting from an undiagnosed illness is 
not well grounded.  38 U.S.C.A. §§ 1110, 1117(a), 1131, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 
(1999); VAOPGCPREC 4-99 (May 3, 1999).  

4.  The claim of service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness is 
not well grounded.  38 U.S.C.A. §§ 1110, 1117(a), 1131, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 
(1999); VAOPGCPREC 4-99 (May 3, 1999).  

5.  The claim of service connection for irritability as a 
chronic disability resulting from an undiagnosed illness is 
not well grounded.  38 U.S.C.A. §§ 1110, 1117(a), 1131, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 
(1999); VAOPGCPREC 4-99 (May 3, 1999).  

6.  The claim of service connection for lethargy as a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1110, 1117(a), 1131, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Increased rating

The Board finds the veteran's claim for increased 
compensation benefits for his service-connected skin disorder 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's skin disorder.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  


Facts

The veteran was treated in service for a skin rash.  A 
February 1992 VA examination revealed a nondescript rash of 
the scalp but only one poorly identified lesion.  Based on 
this evidence, in April 1992, the RO granted service 
connection for a skin rash and assigned a noncompensable 
evaluation.  

VA outpatient treatment reports show complaints of recurring 
skin problems.  In July 1993, it was noted that the rash was 
spreading.  There were four to five bumps reportedly on his 
forearms.  In August 1993, a biopsy was done.  The pathology 
report shows a diagnosis of prurigo nodularis.  

A May 1994 VA examination report includes the diagnosis of 
prurigo nodularis, but it was noted that the condition was 
quiescent.  

At a January 1995 hearing, the veteran testified that he used 
a cream to control his rash.  He stated that the rash was 
primarily in the scalp region but that it spread down the 
side of his face.  He noted that the cream dried up the rash 
but that the rash moved elsewhere.  He testified that the 
rash lasted for about a week then went away for one or two 
days before reappearing.  He stated that he had lesions at 
times and occasionally ulcerations.  

VA outpatient treatment records following the May 1994 
examination show continued complaints and treatment of his 
skin disorder.  

In March 1999, another VA dermatology examination was 
conducted.  The veteran reported that he had had some sores 
on the temples of his face as well as his lower cheeks.  He 
stated that he often picked at the lesions, attempting to 
express contents from them.  He reported that they would come 
and go, lasting two to three weeks.  He noted that, when 
using medicated cream prescribed by VA, the lesions would 
resolve in 24 hours.  The veteran complained of dry skin and 
recent sores on his arms and upper back and occasional rough, 
scaling areas on the lower portions of the legs.  

The examination revealed a normal posterior neck and scalp.  
There were no hypopigmented, atrophic or scarred areas.  The 
left mid back region had a single inflammatory pustule.  On 
the right posterior upper arm, he had a single prurigo which 
was slightly hyperpigmented at the periphery; it was somewhat 
sclerotic.  He had some dryness to the lower extremities, 
with the mid anterior shins showing localized areas, three to 
five centimeters in diameter, of dry and scaling skin and 
some evidence of excoriation.  The diagnoses were those of 
history of inflammatory lesions of posterior neck, likely 
folliculitis with secondary excoriation, resolved; prurigo, 
right posterior upper arm; actinic lentigines, left dorsal 
wrist and right posterior upper arm; and xerosis of skin 
generally, most severe on the anterior shins.  


Analysis

The veteran's service-connected skin disorder is rated as 10 
percent disabling under 38 C.F.R. § 4.118 including 
Diagnostic Code 7806.  The evaluation depends upon the 
location and extent of the disease and the repugnant 
disfigurement or other disabling characteristics of the 
disease.  A 10 percent rating requires exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation requires constant exudation or 
itching, and extensive lesions or marked disfigurement.  The 
assignment of a 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  

The Board is of the opinion that the clinical findings do not 
demonstrate manifestations of symptomatology which would 
warrant the assignment of a higher rating for the veteran's 
service-connected skin disorder.  There is no evidence 
indicating that the veteran has constant itching.  Indeed, 
the veteran has never alleged that he has constant itching.  
Furthermore, the evidence does not show findings which are 
reflective of extensive lesions or disfigurement of a marked 
degree.  Finally, the evidence does not include findings of 
ulceration or exfoliation, or evidence of related systemic or 
nervous manifestations.  Thus, the Board finds that the 
disability picture presented by the veteran's service-
connected skin disability more nearly approximates the 
criteria for his current 10 percent rating.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  




II.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Continuity of symptomatology, however, 
is required where a condition noted during service is not 
shown to be chronic.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:

(a)(1)  Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)  by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  
(2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)  A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1)  fatigue 
(2)  signs or symptoms involving skin 
(3)  headache 
(4)  muscle pain 
(5)  joint pain 
(6)  neurologic signs or symptoms 
(7)  neuropsychological signs or symptoms 
(8)  signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  sleep disturbances 
(10)  gastrointestinal signs or symptoms 
(11)  cardiovascular signs or symptoms 
(12)  abnormal weight loss 
(13)  menstrual disorders. 
(c)  Compensation shall not be paid under 
this section: 
(1)  if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)  if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)  if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)  For purposes of this section: 
(1)  the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)  the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at a minimum, evidence that the illness has not been 
attributed to a known diagnosis by physicians providing 
treatment or examination.  The type of evidence necessary to 
establish a well-grounded claim as to each of these elements 
may depend upon the nature and circumstances of the 
particular claim.  Medical evidence would ordinarily be 
required to satisfy the fourth element, although lay evidence 
may be sufficient in cases where the nexus between the 
chronic disability and the undiagnosed illness is capable of 
lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Gulf War, from January to 
May 1991.  


A.  Hair loss

The veteran's service medical records are entirely negative 
for any evidence of hair loss.  The first evidence of hair 
loss was in a July 1993 VA outpatient treatment report.  It 
was noted that the veteran had a bald patch.  The diagnosis 
was alopecia areata.  A May 1994 VA examination also included 
a diagnosis of alopecia areata.  

The veteran's claim concerning service connection for hair 
loss as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  Although he has complained of 
accelerated hair loss since his service in the Gulf War, 
there has been no evidence submitted of a nexus between these 
symptoms and any undiagnosed illness.  Indeed, the veteran's 
hair loss has been diagnosed as alopecia areata.  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his symptoms of hair loss to an undiagnosed 
illness, as opposed to alopecia areata or any other 
clinically diagnosed condition.  Thus, the veteran's claim 
concerning service connection for hair loss as a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.  


B.  Headaches

The veteran's service medical records are entirely negative 
for any evidence of headaches.  At his May 1991 separation 
examination, he reported having had no frequent or severe 
headaches.  The first evidence of headaches was in an August 
1991 VA outpatient treatment report.  At a February 1992 VA 
examination, the veteran reported that he no longer had 
problems with headaches.  

A May 1994 VA examination report notes that the veteran 
complained of headaches in the morning and late at night.  He 
stated that he had about three headaches per week.  The 
examiner diagnosed intermittent muscular headaches.  He noted 
that the headaches could have been due to stress rather than 
positional and that they were easily improved by aspirin.  

At a June 1997 hearing, the veteran testified that he had had 
headaches at night, but that they were fairly well controlled 
by Tylenol.  He stated that no one had ever determined the 
cause of the headaches.  

At an April 1999 VA examination, the veteran reported that he 
had had headaches which started in approximately 1991.  He 
noted that he had decreased his caffeine and soda intake and 
had found that he had had almost complete resolution of his 
headaches.  He stated that the headaches had been located in 
the occipital and frontal areas.  The diagnosis was that of 
caffeine-related headaches which improved dramatically with 
the utilization of dietary restrictions with occasional 
tension headaches.  

The veteran's claim concerning service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  Although he has 
complained of headaches since his service in the Gulf War, 
there has been no evidence submitted of a nexus between these 
symptoms and any undiagnosed illness.  The veteran's 
headaches have been diagnosed as muscular headaches due to 
stress, caffeine-related headaches and tension headaches.  In 
addition, as indicated, there is no evidence of headaches in 
service.  

Although the General Counsel has noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his headaches to an undiagnosed illness, as 
opposed to tension headaches or any other clinically 
diagnosed condition.  Thus, the veteran's claim concerning 
service connection for headaches as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  


C.  Memory loss

The veteran's service medical records are entirely negative 
for any evidence of memory loss.  At his separation 
examination, the veteran reported that he had had no loss of 
memory or amnesia.  The first suggestion that the veteran 
complained of memory loss was at a May 1994 VA examination.  
The veteran related a single incident wherein he took keys 
out of a motor vehicle while it was running to insert the 
keys that he had in his pocket.  The veteran reported no 
other incidents of memory loss.  The examiner noted that no 
memory loss was elicited at the examination.  

At a March 1999 VA examination, the veteran reported that his 
memory was "terrible."  He stated that it had worsened over 
the previous five years.  He reported, for example, that he 
would forget where he placed things.  The examination 
indicated that the veteran's thoughts were generally 
organized and goal directed.  He had some difficulty 
performing serial 7 subtractions.  He was able to recall the 
names of presidents back to President Carter, although he 
referred to President Reagan as "the actor."  The examiner 
diagnosed "[r]ule out cognitive disorder otherwise 
specified" and "[r]ule out adjustment disorder with mixed 
emotional features."  

The veteran's claim concerning service connection for memory 
loss as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  Although he has complained of 
memory loss since his 1994, there has been no competent 
evidence submitted of a nexus between these symptoms and any 
undiagnosed illness.  Indeed, the 1994 VA examiner identified 
no memory loss, and the 1999 VA examiner appears to have 
attributed his memory loss to a cognitive disorder.  
Furthermore, the veteran has sought no outpatient treatment 
for a memory loss.  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his subjective symptoms of memory loss to an 
undiagnosed illness.  Thus, the veteran's claim concerning 
service connection for memory loss as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  


D.  Irritability

The veteran's service medical records are entirely negative 
for any evidence of irritability.  The first suggestion that 
the veteran complained of irritability was at the May 1994 VA 
examination.  He stated that he felt irritable and attributed 
it to a lack of sleep.  The examiner noted that no 
irritability was evident at the examination.  

At a March 1999 VA examination, the veteran reported that he 
was more jumpy and anxious.  He stated that he had a lowered 
frustration tolerance and was easily angered when things did 
not go right.  He noted that his wife had noticed these 
changes since he returned from Saudi Arabia.  The examiner 
apparently found no evidence of irritability during the 
examination.  

The veteran's claim concerning service connection for 
irritability as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  Although he has 
complained of irritability there has been no evidence 
submitted of a nexus between these symptoms and any 
undiagnosed illness.  Indeed, the 1994 and 1999 VA examiners 
identified no evidence of irritability.  Furthermore, the 
veteran has sought no outpatient treatment for a 
irritability.  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his subjective symptoms of irritability to 
an undiagnosed illness.  Thus, the veteran's claim concerning 
service connection for irritability as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  


E.  Lethargy

The veteran's service medical records are entirely negative 
for any evidence of lethargy.  The first suggestion that the 
veteran complained of lethargy was at the May 1994 VA 
examination.  The examiner noted that the veteran complained 
of lethargy but also noted that the veteran worked twelve to 
fourteen hours a day, five days a week.  The examiner 
indicated that the veteran was on call two of every five 
weeks.  The examiner noted that there was no lethargy evident 
at the examination.  

At an April 1999 VA examination, there were no complaints or 
findings of lethargy.  Indeed, the veteran specifically 
denied having lethargy.  He noted that his family and friends 
have described him as having decreased energy.  

The veteran's claim concerning service connection for 
lethargy as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  Although he has 
complained of lethargy there has been no evidence submitted 
of a nexus between these symptoms and any undiagnosed 
illness.  Both the 1994 and 1999 VA examiners identified no 
evidence of lethargy.  Furthermore, the veteran has sought no 
outpatient treatment for lethargy.  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his subjective symptoms of lethargy to an 
undiagnosed illness.  Thus, the veteran's claim concerning 
service connection for lethargy as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  



ORDER

An increased rating for the service-connected skin disorder 
is denied.  

Service connection for hair loss is denied.  

Service connection for headaches is denied.  

Service connection for memory loss is denied.  

Service connection for irritability is denied.  

Service connection for lethargy is denied.  



REMAND

Regarding the issue of service connection for hypertension, a 
VA examination was conducted in April 1999 pursuant to the 
Board's November 1998 remand.  The examiner noted a history 
of hypertension which started in 1991.  She diagnosed 
hypertension but noted that a review of the medical records 
revealed borderline hypertension as far back as 1981.  The 
Board's review of the record does not reveal any such 
treatment records from 1981.  The Board surmises that perhaps 
the examiner inadvertently reported 1981 instead of 1991.  It 
is, however, not clear from the record.  In light of the 
veteran's service dates, this distinction may prove 
dispositive.  Thus, the RO should arrange for another 
examination, preferably by the same examiner as in April 
1999, for clarification of the issue.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for hypertension.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature likely etiology and date of onset 
of hypertension.  An attempt should be 
made to have the April 1999 examiner 
conduct the examination.  All indicated 
testing in this regard should be 
performed, and the claims folder should 
be made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner is requested to 
express an opinion as to likely etiology 
and date of onset of the veteran's 
hypertension.  Complete rationale for all 
opinions expressed must be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issue of service 
connection for hypertension.  If the 
benefit sought on appeal is not granted, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



